IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT KNOXVILLE            FILED
                           SEPTEMBER 1997 SESSION
                                                          January 8, 1998

                                                        Cecil Crowson, Jr.
                                                         Appellate C ourt Clerk
DENNIS P. NEILAN,                  )    NO. 03C01-9611-CC-00411
                                   )
      Appellant                    )    SEVIER COUNTY
                                   )
V.                                 )    HON. REX HENRY OGLE
                                   )    JUDGE
STATE OF TENNESSEE,                )
                                   )    (Post-Conviction Relief)
      Appellee                     )


FOR THE APPELLANT                       FOR THE APPELLEE

James W. Greenlee                       John Knox Walkup
118 Bruce Street                        Attorney General and Reporter
Sevierville, Tennessee 37862
                                        Michael J. Fahey, II
                                        Assistant Attorney General
                                        450 James Robertson Parkway
                                        Nashville, Tennessee 37243-0493

                                        G. Scott Green
                                        Assistant District Attorney

                                        Al Schmutzer
                                        District Attorney General
                                        Suite 301, Sevier County Courthouse
                                        Sevierville, Tennessee 37862




OPINION FILED:


AFFIRMED PURSUANT TO RULE 20


William M. Barker, Judge
                                         Opinion


       The appellant, Dennis P. Neilan, appeals from the judgment of the Sevier

County Circuit Court which dismissed, without hearing, his petition seeking post-

conviction relief. We affirm the trial court pursuant to Rule 20 of the Rules of the

Tennessee Court of Criminal Appeals.

       Following his pleas of guilty, the appellant was convicted on March 15, 1988, of

the offenses of aggravated kidnapping, aggravated rape, aggravated robbery, and

grand larceny. The appellant was sentenced to forty years’ incarceration for those

offenses.

       Over eight years later, on June 21, 1996, the appellant filed his petition seeking

post-conviction relief with respect to his conviction for aggravated kidnapping only.

The State filed a motion to dismiss arguing that the appellant’s petition was barred by

the applicable statute of limitation. The trial court agreed and, accordingly, dismissed

the petition.

       On appeal, the appellant contends that the trial court erred in concluding that

his post-conviction petition was time-barred. In that respect, the appellant relies upon

this Court’s opinion in Lawrence Moore v. State, No. 03C01-9504-CR-00122 (Tenn.

Crim. App. at Knoxville, February 14, 1996). In that case, a panel of our Court held

that the petitioner had raised a claim under State v. Anthony, 817 S.W.2d 299 (Tenn.

1991), and further concluded that Anthony announced a new constitutional rule which

should be applied retroactively, and therefore, under Burford v. State, 845 S.W.2d 204

(Tenn. 1992), and Sands v. State, 903 S.W.2d 297 (Tenn. 1995), the petition was

timely. The petitioner here contends that the facts in his case are similar to those in

Moore, and the trial court erred in concluding that the statute of limitation barred the

appellant’s petition. We disagree.




                                            2
       On April 28, 1997, after the parties had filed their briefs in our Court, the

supreme court unanimously reversed this Court’s opinion in the Moore case. See

Moore v. State, 943 S.W.2d 878 (Tenn. 1997).

       In overruling this Court’s decision in Moore, the supreme court reaffirmed its

decision in State v. Denton, 938 S.W.2d 373 (Tenn. 1996), that State v. Anthony did

not announce a new constitutional rule, and therefore, an Anthony issue does not

constitute a later arising ground for relief under Burford and Sands. We are bound by

the decisions of our supreme court, and accordingly, the trial court did not err in

dismissing the appellant’s petition.




                                                  __________________________
                                                  WILLIAM M. BARKER, JUDGE

CONCUR:



__________________________
JOHN H. PEAY, JUDGE



__________________________
DAVID G. HAYES, JUDGE




                                             3